DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,159,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a catheter system for delivering a diagnostic agent to a site in the brain of a subject for imaging at least a portion of the brain site on a medical imaging system.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2010/0145330 to Badie in view of U. S. Publication No. 2008/0228140 to Mittermeyer et al.
Regarding Claim 1, Badie teaches a catheter system for delivering a diagnostic agent to a site in the brain of a subject for imaging at least a portion of the brain site on a medical imaging system, said catheter system comprising: a catheter device, said catheter device includes as a first lumen, said first lumen having a first lumen proximal region, a first lumen distal regional, and a first lumen longitudinal region there between (figs. 7b, 12, 14, teaches a catheter with a lumen with a proximal and distal end); said first lumen configured to convey a diagnostic agent within said first lumen, and at least a portion of said first lumen having one or more ports configured to allow the conveyed diagnostic agent to exit from said first lumen to at least a portion of the brain site (fig. 7b and para 119 teaches thromogenic agents for injection through the catheter).  
Badie teaches all of the above claimed limitations but does not expressly teach a catheter with a larger cross-sectional area in the distal end of the catheter to seal, where in the diagnostic agent extends distally beyond the seal.
Mittermeyer teaches catheter with a larger cross-sectional area in the distal end of the catheter to seal, where in the diagnostic agent extends distally beyond the seal (figs. 1 and 2 teaches an inflatable sealing mechanism).
It would be obvious to one of ordinary skill in the art to modify Badie with a catheter with a larger cross-sectional area in the distal end of the catheter to seal, as taught by Mittermeyer since such a setup would result in the catheter sealing the target site, resulting in a controlled delivery of diagnostic agent.
Regarding Claim 7, Badie teaches that said catheter device comprises a first lumen distal tip, and said one or more ports is located at the distal tip of the first lumen (fig. 7b element 450 is multiple ports on the distal end of the lumen).  
Regarding Claims 8-10, Badie teaches said one or more ports is located on the wall of said first lumen located at the first lumen distal region (fig. 7b element 450 is multiple ports on the wall of the lumen).  

Claims 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2010/0145330 to Badie in view of U. S. Publication No. 2008/0228140 to Mittermeyer et al. in view of U. S. Publication No. 2012/0171281 to Spakevicius et al.
Regarding Claim 2, Badie and Mittermeyer teaches all of the above claimed limitations but does not expressly teach a first lumen diagnostic agent, wherein said first lumen diagnostic agent comprises: autologous cerebrospinal fluid (CSF).  
Spakevicius teaches a first lumen diagnostic agent, wherein said first lumen diagnostic agent comprises: autologous cerebrospinal fluid (CSF) (para 0123 teaches augologous cerebrospinal fluid).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Badie and Mittermeyer with an artificial cerebrospinal fluid as taught by Spakevicius, since Badie and Mittermeyer already teaches injecting fluid into the brain and different fluids are obvious variants. 
Regarding Claim 3, Badie teaches a first lumen diagnostic agent, wherein said first lumen diagnostic agent comprises: artificial cerebrospinal fluid (CSF) (para 0123 teaches artificial cerebrospinal fluid).  
Regarding Claim 4, Badie teaches a first lumen diagnostic agent, wherein said first lumen diagnostic agent comprises: saline (para 0117 teaches saline).  
Regarding Claim 5, Badie teaches a first lumen diagnostic agent, wherein said first lumen diagnostic agent comprises an aqueous fluid (para 0117 teaches saline which is an aqueous fluid).  
Regarding Claim 6, Badie teaches that said aqueous fluid comprises at least one of the following: lactated ringers, Dextran, Gadolinium diethylenetriamine penta-acetic acid (DTPA), Gadolinium-albumin, Phosphate Buffered Saline, and Albumin (para 0117 teaches phosphase buffered saline).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793